Citation Nr: 1443121	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-15 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected bilateral knee strains, varicose veins of the lower extremities, and recurrent right ankle sprain.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The Veteran served on active duty from September 1979 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington (hereinafter Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ denied service connection for bilateral knee and ankle disorders.  The AOJ also awarded service connection for varicose veins of the bilateral legs with a 10 percent rating for each leg, tinnitus with a 10 percent rating, and bilateral hearing loss with a noncompensable rating, effective June 26, 2008.  In November 2009, the Veteran entered a notice of disagreement as to the propriety of the initially assigned ratings for his service-connected disabilities and the denial of service connection for his claimed bilateral knee and ankle disorders.  A statement of the case was issued in April 2011.  However, in his June 2011 substantive appeal, the Veteran limited his appeal to the service connection issues.  Therefore, as there has been no timely substantive appeal with regard to the initial rating claims, they are not properly before the Board. 

A February 2013 AOJ rating decision awarded service connection for right and left knee strains.  As such was a full grant of the benefits sought on appeal, the appeal as to these issues terminated and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In June 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record on appeal.  

In May 2014, the Board remanded issues of entitlement to service connection for right and left ankle disorders to the AOJ for further development.

A July 2014 AOJ rating decision awarded service connection for recurrent right ankle sprains.  As this constituted a full grant of the benefits sought on appeal, the appeal as to this issue was terminated and is no longer before the Board.  See Grantham, 114 F.3d 1156 (Fed. Cir. 1977).

The Board notes that the Veteran's paper claims folder has been converted to paperless, electronic files located in the Veterans Benefits Management System (VBMS) and Virtual VA.  A copy of the June 2013 Board hearing transcript, as well as VA clinic records, are located in Virtual VA.  The Veteran's VBMS record contains all other records, to include service treatment and service personnel records. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is again necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, when VA determines an examination or opinion is warranted, it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran seeks to establish his entitlement to service connection for a left ankle disorder.  He initially alleged experiencing recurrent left ankle sprains during service due to running on asphalt with poor shoes and excessive running.  However, he has also described the onset of muscle spasms in the left ankle area which began in service and has progressively worsened in service.  His spouse has described the nature of his left ankle symptoms as "ambiguous" with muscle spasms which mostly occurred at night, and appeared to be triggered by physical activity.

The Veteran's VA clinic records are significant for his October 2012 complaint of a progressive worsening of left ankle spasms more specifically described as cramping across the top portion of his foot.  These episodes, which occurred on a weekly basis mostly at night, lasted 3 to 5 minutes in duration.  At that time, the VA clinician ordered laboratory testing to determine whether any abnormalities, to include a potassium (K+) abnormality, could be a "contributing factor" for the cramping.  No laboratory deficiencies were identified on subsequent testing.

Based on this history, in May 2014, the Board found a VA examination was necessary in order to determine whether the Veteran currently had a left ankle disorder as a result of his military service.  The Board specifically requested the examiner to identify all currently diagnosed disorders of the left ankle and "[i]f the VA examiner does not find current disorders of the [left ankle], he or she should reconcile such conclusion with the Veteran's documented ankle complaints, to include pain, spasms, recurrent sprains, and weakness."

In July 2014, the Veteran was provided a VA examination.  At this examination, the Veteran denied a history of recurrent left ankle sprains since service, but he continued to describe a history of recurrent episodes of left ankle spasms.  Following examination and review of the record, the VA examiner offered an assessment that the Veteran did not have a current disability of the left ankle.  With respect to the complaint of recurrent left ankle cramping, the examiner did not offer a specific diagnosis or a medical explanation for the Veteran's documented ankle complaints - as instructed in the July 2014 Board remand directive.  Rather, the examiner stated that "I am not able to conclude that this issue" is related to the recurrent right ankle sprain.

In this case, the Veteran and his spouse have reported the onset symptoms of recurrent left ankle spasms in service.  The VA examiner in July 2014 did not discuss the nature and etiology of these reported symptoms as requested in the Board's May 2014 remand directive.  Therefore, the Board finds that an addendum opinion addressing the nature and etiology of the left ankle muscle spasm symptoms is necessary.

On remand, the Board observes that the Veteran has several medical conditions which affect his left lower extremity generally, to include service-connected bilateral knee strains, varicose veins of the lower extremities, and recurrent right ankle sprain as well as nonservice-connected lumbar spine disability with impingement of the left L5-S1 nerve roots.  Notably, the Veteran has reported chronic left ankle numbness following a left vein stripping procedure.  See VA Form 21-4138 dated March 2009.  The VA examiner should address these issues in the addendum opinion.

Additionally, while on remand, the Veteran should be provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate his claim for service connection for a left ankle disorder as secondary to his service-connected bilateral knee strains, varicose veins of the lower extremities, and recurrent right ankle sprain. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a left ankle disorder as secondary to service-connected bilateral knee strains, varicose veins of the lower extremities, and recurrent right ankle sprain.

2.  Return the record and a copy of this remand to the VA examiner who conducted the July 2014 VA examination.  The examiner shall note in the examination report that the record and the remand have been reviewed.  If the July 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

(A) Based on a review of the record, the examiner should identify all currently diagnosed disorders of the left ankle, to include the lay report of recurrent spasms in the left ankle and/or upper top of the left foot.  See VA treatment record dated October 2012.  If the VA examiner does not find current disorder(s) of the left ankle, he or she should reconcile such conclusion with the Veteran's documented ankle complaints, to include pain, spasms, recurrent sprains, and weakness.  The examiner should consider all differential diagnoses for the muscle spasm complaints, to include medical conditions which may affect his left lower extremity generally such as service-connected left knee and varicose vein disabilities as well as nonservice-connected lumbar spine disability with impingement of the left L5-S1 nerve roots.  The examiner should also consider the Veteran's report of chronic left ankle numbness following a left vein stripping procedure.  See VA Form 21-4138 dated March 2009.  

(B) For each currently diagnosed left ankle disorder, the examiner should offer an opinion as to whether such is at least as likely as not related to the Veteran's military service, to include his his activities of running on asphalt with poor shoes and excessive running that he alleges resulted in recurrent ankle sprains.  

(C) Alternatively, the examiner should offer an opinion as to whether such is at least as likely as not caused or aggravated (i.e., permanently increased in severity beyond the natural progression) by service-connected bilateral knee strains, varicose veins of the lower extremities and/or recurrent right ankle sprain. 

In offering any opinion, the examiner should consider the full record, to include the Veteran's and his spouse's statements regarding the onset and continuity of symptomatology referable to his left ankle.  Any opinion expressed should be accompanied by a supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

